Perkins, J.
In this case an, instruction of the Court is objected to, and the instruction may not have been strictly correct. The evidence, however, is all upon the record; and it so completely supports the verdict that we think the Court below did right m overruling the motion for a new trial, on account of the instruction given. The question was upon the. concealment of the cause of action. The plaintiff’s evidence left the question in some doubt, but the defendant below, himself, removed all doubt by proving that the plaintiff had not even suspected the cause of action to exist, till within the six years, so carefully had it been concealed.

Per Curiam.

The judgment is affirmed with 2 per cent, damages and costs.